



Exhibit 10.3


FORM OF
PERFORMANCE UNIT AGREEMENT
20___ GRANT
[for grants made on or after March 1, 2017]




THIS AGREEMENT, dated as of March 1, 201___ (“Grant Date”) is between Mastercard
Incorporated, a Delaware Corporation (“Company”), and you (the “Employee”).
Capitalized terms that are used but not defined in this Agreement have the
meanings given to them in the 2006 Long Term Incentive Plan (“Plan”).
WHEREAS, the Company has established the Plan, the terms of which are made a
part hereof;
WHEREAS, the Human Resources and Compensation Committee of the Board of
Directors of the Company (“Committee”) has approved this grant under the terms
of the Plan;
NOW, THEREFORE, the parties hereby agree as follows:
1.    Grant of Units.
Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to the Employee the number of Units reflected in the
Employee’s grant statement, the terms of which statement are incorporated as a
part of this Agreement. Each Unit represents the right to receive an amount of
the Company’s $0.0001 par value Class A Common Stock (“Common Shares”) that
varies depending on the level of performance achieved on specified performance
criteria during the performance period January 1, 20___ through December 31,
20___.
2.    Vesting Schedule.
(a)    Subject to (b), (c) and (d) below, the interest of the Employee in the
Units shall vest on February ___, 20___ (the “Vesting Date”), conditioned upon
the Employee’s continued employment with the Company or an Affiliated Employer
as of the Vesting Date, and the achievement of the performance goals established
by the Committee and set forth in the Employee’s grant statement. In the event
of the Employee’s Termination of Employment with the Company or an Affiliated
Employer for any reason other than as set forth in (b), (c) or (d), unvested
Units shall be forfeited. A transfer of Employee’s employment among the Company
and any Affiliated Employer shall not be treated as a Termination of Employment
hereunder. Vesting in Units is subject to the Committee’s exercise of downward
discretion to


reduce the amounts earned on achievement of performance goals. As a condition of
the Employee’s right to vest in the Units, the Employee shall be required to
execute and comply with any Mastercard LTIP Non-Competition Agreement that the
Company requires for the Employee to be eligible to participate in the Plan, and
to execute any other documents required by the Committee pursuant to this
Agreement. If the Employee has not executed and delivered to the Company any
such required Mastercard LTIP Non-Competition Agreement by the date required by
the Company, which will in no event be later than the Vesting Date or such
earlier vesting event pursuant to (c) below, the unvested Units shall be
forfeited.
(b)    In the event that the Employee’s employment with the Company or an
Affiliated Employer terminates by reason of the Employee’s death following the
Grant Date, 100 percent of the Employee’s then unvested Units shall vest and be
payable, as set forth in section 6(b), at the target level of performance. In
the event of the Employee’s Termination of Employment with the Company or an
Affiliated Employer due to Disability or Retirement seven months or longer after
the Grant Date, unvested Units shall continue to vest as if there had been no
Termination of Employment, subject to the achievement of performance goals, and
shall be paid as set forth in section 6(a), provided, however, that the
Committee shall have discretion to determine at any time during the vesting
period that an Employee shall not vest in whole or in part in a particular Unit.
(c)    In the event of a Change in Control, vesting and payment will be as set
forth in sections 2(a) and 6(a) to the extent the achievement of performance
goals can continue to be measured after the Change in Control. To the extent the
achievement of performance goals is no longer capable of measurement following a
Change in Control,





--------------------------------------------------------------------------------





the Employee’s unvested Units shall vest on the Vesting Date, conditioned upon
the Employee’s continued employment with the Company or an Affiliated Employer,
or successor thereto, as of the Vesting Date, and shall be paid at the target
level of performance at the time set forth in section 6(a). In the event of the
Employee’s Termination of Employment with the Company or an Affiliated Employer,
or successor thereto, without Cause six months preceding or two years following
a Change in Control, the Employee’s then unvested Units shall vest upon the
later of the Employee’s termination date or the Change in Control and be payable
in accordance with section 6(c) at the target level of performance.
(d)    In the event of the Employee’s Termination of Employment with the Company
or an Affiliated Employer due to a Job Elimination, the Employee’s interest in a
pro-rata portion of the unvested Units shall continue to vest as if there had
been no Termination of Employment, subject to the achievement of performance
goals, and shall be paid as set forth in section 6(a), provided, however, that
the Committee shall have discretion to determine at any time during the vesting
period


that an Employee shall not vest in whole or in part in a particular Unit. Such
continued vesting is contingent upon the Employee’s execution and non-revocation
of a separation agreement and/or a release of all claims in a form satisfactory
to the Company within a period of 75 days following the Job Elimination Date.
The aforementioned pro-rata portion of the unvested Units shall be calculated
based on the ratio of (x) the number of full and partial months worked by the
Employee from the Grant Date to the Job Elimination date, to (y) the total
number of months in the original vesting schedule of the Units. For this
purpose, a “Job Elimination” shall mean either (i) the Employee’s involuntary
and permanent Termination of Employment by the Company or an Affiliated Employer
because of a permanent layoff, reduction in force, facility closing,
reorganization, or consolidation, or (ii) the Employee’s involuntary Termination
of Employment with the Company or an Affiliated Employer after the Employee has
been offered and declined continued employment with the Company or an Affiliated
Employer in a position that is, in the Company’s sole judgment, not comparable
to or better than the position that the Employee previously held with the
Company or an Affiliated Employer. Notwithstanding the foregoing, the Employee
shall not be entitled to continued vesting of the Units under this Section 2(d)
if the Employee incurs a “Disqualifying Event” under the terms of the Mastercard
International Incorporated Severance Plan or, as applicable, the Amended and
Restated Mastercard International Incorporated Executive Severance Plan. To
obtain a copy of the Mastercard International Incorporated Severance Plan,
please send a request to the Employment Council at 2000 Purchase Street,
Purchase, NY 10577.
3.    Transfer Restrictions.
The Units granted hereunder may not be sold, assigned, margined, transferred,
encumbered, conveyed, gifted, hypothecated, pledged, or otherwise disposed of
and may not be subject to lien, garnishment, attachment or other legal process,
except as expressly permitted by the Plan.
4.    Stockholder Rights.
Prior to the time that the Employee’s Units vest and the Company has issued
Common Shares relating to such Units, the Employee will not be deemed to be the
holder of, or have any of the rights of a holder with respect to, any Common
Shares deliverable with respect to such Units. Specifically, and without
limiting the foregoing, the Employee shall not be entitled to dividends or
dividend equivalents prior to being issued Common Shares.
5.    Changes in Stock.
In the event of any change with respect to outstanding Common Shares
contemplated by Section 4.6(1) of the Plan, the Units may be adjusted in
accordance with Section 4.6(1) of the Plan.
6.    Form and Timing of Payment.
(a)    The Company shall pay within 60 days following the Vesting Date set forth
in section 2(a) above, a number of Common Shares equal to the aggregate number
of Units determined to have been earned; provided, however, that payment of any
Units that vest pursuant to Section 2(d) may occur within up to 74 days
following the Vesting Date in connection with the Employee’s execution and
non-revocation of a separation agreement and/or a release of all claims.
Further, in the event that the Vesting Date falls within the period the Employee
has to provide a separation agreement and/or a release of all claims pursuant to
Section 2(d) and such period spans two calendar years, any payment of the vested
Units will be made in the second calendar year.





--------------------------------------------------------------------------------





(b)    In the event of vesting under section 2(b) above due to an Employee’s
death, payment shall be made within 90 days following death, or where additional
time is needed for administrative reasons, at such later time as is permitted
under Code section 409A.
(c)    In the event of vesting under section 2(c) above due to Termination of
Employment in connection with a Change in Control, payment shall be made as
follows: (i) in the event of Termination of Employment prior to the Change in
Control, within 90 days following the Change in Control; or (ii) in the event of
Termination of Employment after the Change in Control, on the first business day
which is at least seven months after the Termination of Employment or at such
later date permitted under Code section 409A.
(d)    Notwithstanding section 6(a) above, the Company may, in its sole
discretion, settle the Units in the form of a cash payment to the extent
settlement in Common Shares is prohibited under local law, or would require the
Employee, the Company and/or the Employer to obtain the approval of any
governmental and/or regulatory body in the Employee’s country of residence (or
country of employment, if different). Alternatively, the Company may, in its
sole discretion, settle the Units in the form of Common Shares but require the
Employee to immediately sell such Common Shares (in which case, this Agreement
shall give the Company the authority to issue sales instructions on behalf of
the Employee).
7.    Compliance with Law.
No Common Shares (or cash pursuant to section 6(d) above) will be delivered to
the Employee in accordance with section 6 above unless counsel for the Company
is satisfied that such delivery will be in compliance with all applicable laws,
including, without limitation, any rule, regulation or procedure of the U.S.
national securities exchange upon which the Company’s Common Shares are traded
or any listing agreement with any such securities exchange, or any other
requirement of law or of any administrative or regulatory body having
jurisdiction over the Company or an Affiliated Employer.
8.    Death of Employee.
In the event of the Employee’s death, where the death results in vesting and
payment of Units under section 2(b) above, payment shall be made to the
Employee’s estate.
9.    Recoupment Policy.
In the event of a restatement of materially inaccurate financial results, the
Committee has the discretion to recover from the Employee stock or cash equal to
the value of the stock issued on settlement of these Units or the proceeds
realized by the Employee on the sale of such stock to the extent the vesting
schedule of the Units under section 2(a) includes all or part of the period
covered by the restatement. If the amount that would have vested based on
achievement of performance goals would have been lower had the achievement of
applicable financial performance targets been calculated based on such restated
financial results, the Committee may, if it determines appropriate in its sole
discretion recover from the Employee stock or cash equal to the portion of the
stock issued in excess of the amount that would have been paid based on the
restated financial results. A recovery under this section 9 can be made by
withholding compensation otherwise due to the Employee. Unless otherwise
required by applicable laws or stock exchange listing standards, the Company
will not seek to recover amounts paid under this Agreement more than three years
after the date the Company files the report with the Securities and Exchange
Commission that contained the incorrect financial results. This Recoupment
Policy is in addition to, and not in lieu of, any recoupment requirements under
the Sarbanes-Oxley Act or under other applicable laws, rules, regulations or
stock exchange listing standards, including, without limitation, Section 954 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and shall
apply notwithstanding anything to the contrary in this Agreement or in the Plan.


10.    Taxes.
The Employee shall be liable for any and all taxes, including income tax
(including U.S. federal, state and local taxes and/or non-U.S. taxes), social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related withholding (“Tax-Related Items”), arising out of this grant or the
issuance of the Common Shares on vesting of Units hereunder or any other taxable
event in connection with the Units.





--------------------------------------------------------------------------------





Prior to any such taxable event, the Employee (or the Employee’s estate) shall
pay or make adequate arrangements satisfactory to the Company or, if different,
the Employee’s employer (the “Employer”) to meet the Company’s or the Employer’s
withholding obligations for Tax-Related Items. In this regard, the Company is
authorized to deduct from the total number of Common Shares the Employee is to
receive on settlement of the Units a number of Common Shares with a total value
equal to the amount necessary to satisfy any such withholding obligation at the
minimum applicable withholding rate or, to the extent permitted by applicable
accounting principles, up to the maximum applicable withholding rate. If the
obligation for Tax-Related Items is satisfied by withholding in Common Shares,
for tax purposes, the Employee is deemed to have been issued the full number of
Common Shares subject to the vested Units, notwithstanding that a number of the
Common Shares are held back solely for the purpose of paying the Tax-Related
Items.
Alternatively, provided the Employee is not subject to Securities and Exchange
Commission Rule 16b-3, the Company may sell or arrange for the sale of a
sufficient number of Common Shares issued to the Employee upon settlement of the
Units to meet the Tax-Related Items withholding obligation, in which case, the
Company may withhold or account for Tax-Related Items by considering maximum
applicable rates and the Employee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Share equivalent.
The Employee agrees to pay to the Company or the Employer, including through
withholding from the Employee’s wages or other cash compensation paid to the
Employee by the Company and/or the Employer, any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of the Employee’s participation in the Plan that cannot be satisfied by
the means previously described including, without limitation, any Federal
Insurance Contributions Act taxes required to be withheld before settlement of
the Units.
Finally, the Employee acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Employee is and remains the Employee’s
responsibility, regardless of any withholding by the Company or the Employer,
and that the Company and the Employer: (a) make no representations or
undertakings


regarding the treatment of any Tax-Related Items in connection with any aspect
of the Units, including the grant of the Units, the vesting of the Units, the
settlement of the Units, the subsequent sale of any Common Shares acquired
pursuant to the Units, or the receipt of any dividends; and (b) do not commit to
structure the terms of the grant or any aspect of the Units to reduce or
eliminate the Employee’s liability for Tax-Related Items. The Company may refuse
to issue or deliver the Common Shares, or the proceeds of the sale of Common
Shares, if the Employee fails to comply with the Employee’s obligations in
connection with the Tax-Related Items.
11.    Discretionary Nature of Plan.
The Employee acknowledges and agrees that the Plan is discretionary in nature
and may be amended, cancelled, or terminated by the Company, in its sole
discretion, at any time. The grant of Units under the Plan is a one-time benefit
and does not create any contractual or other right to receive a grant of Units,
other types of grants under the Plan, or benefits in lieu of such grants in the
future. Future grants, if any, will be at the sole discretion of the Company,
including, but not limited to, the timing of any grant, the number of Units
granted and vesting provisions.
12.    Consent to On-Line Grant and Acceptance.
The Employee acknowledges and agrees that, as a term of this grant of Units, any
grant, communication, or acceptance of such grant, if applicable, is permitted
to be made and processed through the online system operated and maintained for
this purpose. The Employee further acknowledges and agrees that execution of any
documents through such system shall have the same force and effect as if
executed in writing.
13.    Section 409A.
The Company intends that payments under this Agreement will either comply with
or be exempt from Section 409A of the Internal Revenue Code and the regulations
and guidance promulgated thereunder (collectively, “Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from Section 409A or in compliance therewith, as
applicable. To the extent the Company determines that this Agreement is subject
to Section 409A, but does not conform with the requirements of Section 409A, the
Company may at its sole discretion amend or replace the Agreement to cause the
Agreement to comply with Section 409A. The Company makes no representation that
the Agreement is exempt from or complies with Section 409A and makes no
undertaking to





--------------------------------------------------------------------------------





preclude Section 409A from applying to the Agreement. The Company will have no
liability to the Employee or to any other party if the Agreement that is
intended to be exempt from or compliant with Section 409A is not so exempt or
compliant or for any action taken by the Company with respect thereto.
14.    Miscellaneous.
(a)    All amounts granted under this Agreement shall continue for all purposes
to be a part of the general assets of the Company. The Employee’s interest in
the amount ultimately determined to be earned shall make the Employee only a
general, unsecured creditor of the Company.
(b)    The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.
(c)    Any notice required or permitted hereunder that is not covered by section
12 above, shall be given in writing and shall be deemed effectively given upon
delivery to the Employee at the address then on file with the Company or upon
delivery to the Company at 2000 Purchase Street, Purchase, New York 10577, Attn:
Group Head, Global Rewards.
(d)    Neither the Plan nor this Agreement nor any provisions under either shall
be construed so as to grant the Employee any right to remain in the employ of
the Company or an Affiliated Employer. Neither the Plan nor this Agreement shall
interfere with the rights of the Company or an Affiliated Employer, as
applicable, to terminate the employment of the Employee and/or take any
personnel action affecting the Employee without regard to the effect which such
action may have upon the Employee as a recipient or prospective recipient of any
benefits under the Plan or this Agreement.


The value of the Units granted hereunder is an extraordinary item of
compensation outside the scope of the Employee’s terms and conditions of
employment and/or employment contract, if any. As such, the Units granted
hereunder are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.
(e)    The Company reserves the right to impose other requirements on the Units,
any Common Shares acquired or payment made pursuant to the Units, and the
Employee’s participation in the Plan, to the extent the Company determines, in
its sole discretion, that such other requirements are necessary or advisable.
Such requirements may include (but are not limited to) requiring the Employee to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing.
(f)    Notwithstanding any provisions in this Agreement, the Units will be
subject to any country-specific terms set forth in an addendum to this Agreement
for Participants who work or reside in a country outside the United States
(“Addendum”). Moreover, if the Employee relocates to one of the countries
included in the Addendum, the terms for such country will apply to him or her,
to the extent the Company determines that the application of such terms is
necessary or advisable. The Addendum constitutes part of this Agreement.
(g)    The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
Further, upon a determination that any term or other provision of this Agreement
is illegal or otherwise incapable of being enforced, such term or other
provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the illegal or
unenforceable term or provision.
(h)    This Agreement, along with the incorporated grant statement, an executed
Mastercard LTIP Non-Competition Agreement, and any special provisions for the
Employee’s country of residence or employment, as set forth in the applicable
Addendum, constitutes the entire agreement of the parties with respect to the
subject matter hereof.


By:__________________________________







--------------------------------------------------------------------------------





Name:
Title:





